 

Exhibit 10.2

 

EXECUTION VERSION

 

GUARANTY

 

GUARANTY, dated as of April 26, 2018 (this “Guaranty”), made by CREDIT RE
OPERATING COMPANY, LLC, a Delaware limited liability company (“Guarantor”), for
the benefit of BARCLAYS BANK PLC, a public limited company organized under the
laws of England and Wales (“Purchaser”).

 



WITNESETH:



 

WHEREAS, Purchaser and CLNC Credit 7, LLC, a Delaware limited liability company
(“Seller”), are parties to that certain Master Repurchase Agreement dated as of
the date hereof (as amended, restated, supplemented or otherwise modified and in
effect from time to time, the “Master Repurchase Agreement”);

 

WHEREAS, Guarantor indirectly owns one hundred percent (100%) of the Capital
Stock of Seller;

 

WHEREAS, Guarantor will benefit, directly and indirectly, from the execution,
delivery and performance by Seller of the Transaction Documents, and the
transactions contemplated by the Transaction Documents;

 

WHEREAS, it is a condition precedent to the initial funding under the Master
Repurchase Agreement that Guarantor execute and deliver this Guaranty for the
benefit of Purchaser and Purchaser is unwilling to enter into the Master
Repurchase Agreement or the other Transaction Documents or the transactions
contemplated thereby without the benefit of this Guaranty; and

 

NOW, THEREFORE, for good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged, and to induce Purchaser to enter
into the Master Repurchase Agreement and the other Transaction Documents,
Guarantor hereby agrees as follows:

 

ARTICLE I.
DefinITIONS; INTERPRETATION

 

(a)          Each of the definitions set forth on Exhibit A hereto are, solely
for the purposes of Article V(k) hereof, hereby incorporated herein by
reference. Unless otherwise defined herein, terms defined in the Master
Repurchase Agreement and used herein shall have the meanings given to them in
the Master Repurchase Agreement.

 

(b)          The following term shall have the meaning set forth below:

 

  

 

 

“Guaranteed Obligations” shall mean (i) all obligations and liabilities of
Seller to Purchaser, whether direct or indirect, absolute or contingent, due or
to become due, or now existing or hereafter incurred, or whether for payment or
for performance (including, without limitation, Purchase Price Differential
accruing after the Repurchase Date for any Transaction and Purchase Price
Differential accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
Seller, whether or not a claim for post filing or post-petition interest is
allowed in such proceeding), which arise under, or out of or in connection with
the Master Repurchase Agreement, this Guaranty and any other Transaction
Documents, whether on account of the Repurchase Price for the Purchased Assets,
Purchase Price Differential, reimbursement obligations, fees, indemnities,
costs, and expenses (including, without limitation, all fees and disbursements
of outside counsel to the Purchaser), in each case that are required to be paid
by Seller pursuant to the terms of such documents, all “claims” (as defined in
Section 101 of the Bankruptcy Code) of Purchaser against Seller, or otherwise
and (ii) all actual out-of-pocket court costs, enforcement costs and legal and
other expenses (including reasonable attorneys’ fees and expenses of outside
counsel) that are incurred by Purchaser in the enforcement of any provision of
the Transaction Documents, including, but not limited to, this Guaranty.

 

(c)          The terms defined in this Guaranty have the meanings assigned to
them in this Guaranty and include the plural as well as the singular, and the
use of any gender herein shall be deemed to include the other gender. All
references to articles, schedules and exhibits are to articles, schedules and
exhibits in or to this Guaranty unless otherwise specified. The words “hereof,”
“herein” and “hereunder” and words of similar import when used in this Guaranty
shall refer to this Guaranty as a whole and not to any particular provision of
this Guaranty. The term “include” or “including” shall mean without limitation
by reason of enumeration. All accounting terms not specifically defined herein
shall be construed in accordance with generally accepted accounting principles.

 

ARTICLE II.
NATURE AND SCOPE OF GUARANTY

 

(a)          Guaranty of Obligations. Subject to the terms hereof, Guarantor
hereby irrevocably and unconditionally guarantees and promises to Purchaser and
its successors, endorsees, transferees and assigns as a primary obligor the
prompt and complete payment and performance by Seller of the Guaranteed
Obligations as and when the same shall be due and payable (whether at the stated
maturity, by acceleration or otherwise); provided however that Guarantor’s total
aggregate liability under this Article II(a) shall not exceed an amount equal to
the product of (x) twenty-five percent (25.0%) multiplied by (y) the aggregate
Repurchase Price for all Purchased Assets on any day that any amounts under this
Guaranty are due and payable (the “Liability Cap”).

 

(b)          Liability Cap Carve out. The Liability Cap shall not apply in the
event that any of the following events or circumstances shall occur by or on
behalf of Seller and/or Guarantor and payments made in connection with any of
the following events or circumstances shall not accrue toward the Liability Cap:

 

(i)          (A) the filing by Seller and/or Guarantor of any voluntary petition
under any bankruptcy, insolvency, reorganization, liquidation, dissolution or
similar law relating to the protection of creditors, or (B) the commencing, or
authorizing the commencement, by Seller and/or Guarantor of any case or
proceeding under any bankruptcy, insolvency, reorganization, liquidation,
dissolution or similar law relating to the protection of creditors;

 

 2 

 

 

(ii)         the solicitation by Seller and/or Guarantor or Seller and/or
Guarantor otherwise colluding with petitioning creditors for any involuntary
petition, case or proceeding against Seller and/or Guarantor under any
bankruptcy, insolvency, reorganization, liquidation, dissolution or similar law
relating to the protection of creditors;

 

(iii)        Seller and/or Guarantor seeking or consenting to the appointment of
a receiver, trustee, custodian or similar official for Seller and/or Guarantor
or any substantial part of the property of Seller and/or Guarantor (unless
consented to by Purchaser);

 

(iv)         the making by Seller and/or Guarantor of a general assignment for
the benefit of creditors of Seller and/or Guarantor (other than in favor of
Purchaser or if consented to by Purchaser) in connection with any case or
proceeding described in the foregoing clauses (i) or (ii); or

 

(v)          with respect to and solely to the extent of any and all
out-of-pocket losses, damages, costs and expenses (including reasonable fees and
disbursements of outside counsel) actually incurred by Purchaser in connection
with:

 

(1)         any fraud, willful misconduct, illegal act or intentional material
misstatement on the part of Seller, Guarantor or any Affiliate of Seller or
Guarantor in connection with the execution and delivery of the Master Repurchase
Agreement or other Transaction Document, or any certificate, report, notice,
financial statement, representation, warranty or other instrument or document
furnished to Purchaser by Seller, Guarantor or any Affiliate thereof in
connection with the Master Repurchase Agreement or any other Transaction
Document on the Closing Date or during the term of the Master Repurchase
Agreement;

 

(2)         any misappropriation, conversion or intentional misapplication by
Seller, Guarantor or any Affiliate of the foregoing of any Income required to be
deposited in the Collection Account pursuant to Article 5 of the Master
Repurchase Agreement;

 

(3)         any failure by Seller to comply with Article 13 of the Repurchase
Agreement, which failure results in a substantive consolidation of Seller with
any other entity in an insolvency proceeding;

 

(4)         any failure by Seller to fund a Future Advance, which failure is
determined in a final non-appealable judgment by a court of competent
jurisdiction in the United States of America to have been committed by Seller in
bad faith;

 

(5)         if Seller, Guarantor or any Affiliate of the foregoing interferes
with, frustrates or prevents Purchaser’s exercise of remedies provided under the
Transaction Documents; provided that any assertion, claim or defense reasonably
made in good faith by Seller or Guarantor as to the existence and continuation
of such Default or Event of Default shall not, and shall not be deemed to,
result in liability under this sub-clause (5);

 

 3 

 

 

(6)         any claim by any Affiliate of Seller that Purchaser is not the
record and beneficial owner of, and does not have good and marketable title to,
each Purchased Asset in accordance with the Transaction Documents; or

 

(7)         any loss, damage, cost and expense in connection with violation of
any environmental law, the correction of any environmental condition, or the
removal of any hazardous, toxic or harmful substances, materials, wastes,
pollutants or contaminants defined as such in or regulated under any
environmental law, in each case in any way affecting properties of Seller or any
of the Purchased Assets; provided, that Guarantor shall have no liability under
this Article II(b)(v)(7) with respect to conditions on any Mortgaged Property
first arising after the date upon which Purchaser enforces its remedies with
respect to the related Purchased Asset pursuant to Article 14(b)(ii)(D) or
14(b)(iii) of the Master Repurchase Agreement following an Event of Default.

 

(c)          Nature of Guaranty. This Guaranty is an irrevocable, absolute,
continuing guaranty of payment and performance and not a guaranty of collection.
This Guaranty may not be revoked by Guarantor and shall continue to be effective
with respect to any Guaranteed Obligations arising or created after any
attempted revocation by Guarantor. This Guaranty may be enforced by Purchaser
and any successor, endorsee, transferee or assignee of Purchaser permitted under
the Master Repurchase Agreement and shall not be discharged by such permitted
assignment or negotiation of all or part thereof.

 

(d)          Satisfaction of Guaranteed Obligations. Guarantor shall satisfy its
obligations hereunder without demand, presentment, protest, notice of protest,
notice of non-payment, notice of intention to accelerate the maturity, notice of
acceleration of the maturity or any other notice whatsoever. Subject to Articles
II(a) and II(b), the obligations of Guarantor hereunder shall not be reduced,
discharged or released because or by reason of any existing or future offset,
claim or defense of Seller, or any other party, against Purchaser or against the
payment of the Guaranteed Obligations, other than the payment of the Guaranteed
Obligations, whether such offset, claim or defense arises in connection with
such Guaranteed Obligations or otherwise.

 

(e)          No Duty to Pursue Others. It shall not be necessary for Purchaser
(and Guarantor hereby waives any rights which Guarantor may have to require
Purchaser), in order to enforce the obligations of Guarantor hereunder, first to
(i) institute suit or exhaust its remedies against Seller or others liable on
the Guaranteed Obligations or any other person, (ii) enforce or exhaust
Purchaser’s rights against any collateral which shall ever have been given to
secure the Guaranteed Obligations, (iii) join Seller or any others liable on the
Guaranteed Obligations in any action seeking to enforce this Guaranty or
(iv) resort to any other means of obtaining payment of the Guaranteed
Obligations. Purchaser shall not be entitled to actually receive payment of the
same amounts from both Seller and Guarantor. Purchaser shall not be required to
mitigate damages or take any other action to collect or enforce the Guaranteed
Obligations.

 

 4 

 

 

(f)          Waivers. Guarantor agrees to the provisions of the Transaction
Documents, and hereby waives notice of (i) any loans or advances made by
Purchaser to Seller or the purchase of any Purchased Asset by Purchaser from
Seller, (ii) acceptance of this Guaranty, (iii) any amendment or extension of
the Master Repurchase Agreement or of any other Transaction Documents, (iv) the
execution and delivery by Seller and Purchaser of any other agreement or of
Seller’s execution and delivery of any other documents arising under the
Transaction Documents or in connection with the Guaranteed Obligations, (v) the
occurrence of any breach by Seller or an Event of Default under the Transaction
Documents, (vi) Purchaser’s transfer or disposition of the Transaction
Documents, or any part thereof, (vii) sale or foreclosure (or posting or
advertising for sale or foreclosure) of any collateral for the Guaranteed
Obligations, (viii) protest, proof of non-payment or default by Seller, (ix) any
other action at any time taken or omitted by Purchaser and (x)  except as
otherwise provided herein or required by the terms hereof, all other demands and
notices of every kind in connection with this Guaranty, the Transaction
Documents and any documents or agreements evidencing, securing or relating to
any of the Guaranteed Obligations; provided, however, that the foregoing shall
not constitute a waiver by Guarantor of any notice that Purchaser is expressly
required to provide to Seller or Guarantor or any other party pursuant to the
Transaction Documents.

 

(g)          Payment of Expenses. In the event that Guarantor should breach or
fail to timely perform any provisions of this Guaranty, Guarantor shall, within
ten (10) Business Days after demand by Purchaser, pay Purchaser all actual
out-of-pocket costs and expenses (including, without limitation, the reasonable
fees and expenses of outside counsel) actually incurred by Purchaser in the
enforcement hereof or the preservation of Purchaser’s rights hereunder. The
covenant contained in this Article II(g) shall survive the payment and
performance of the Guaranteed Obligations.

 

(h)          Effect of Bankruptcy. In the event that, pursuant to any
insolvency, bankruptcy, reorganization, receivership or other debtor relief law,
or any judgment, order or decision thereunder, Purchaser must rescind or restore
any payment, or any part thereof, received by Purchaser in satisfaction of the
Guaranteed Obligations, as set forth herein, any prior release or discharge from
the terms of this Guaranty given to Guarantor by Purchaser shall be without
effect, and this Guaranty shall remain in full force and effect. It is the
intention of Seller and Guarantor that Guarantor’s obligations hereunder shall
not be discharged except by Seller’s or Guarantor’s payment and performance of
the Guaranteed Obligations which is not so rescinded or Guarantor’s performance
of such obligations and then only to the extent of such performance.

 

 5 

 

 

(i)          Deferral of Subrogation, Reimbursement and Contribution.
Notwithstanding anything to the contrary contained in this Guaranty, Guarantor
hereby unconditionally and irrevocably defers any and all rights it may now or
hereafter have under any agreement, at law or in equity (including, without
limitation, any law subrogating Guarantor to the rights of Purchaser), to assert
any claim against or seek contribution, indemnification or any other form of
reimbursement from Seller or any other party liable for payment of any or all of
the Guaranteed Obligations for any payment made by Guarantor under or in
connection with this Guaranty until payment in full of the Guaranteed
Obligations (other than those Repurchase Obligations (including contingent
reimbursement obligations and indemnity obligations) which, by their express
terms, survive termination of the Transaction Documents) and termination of the
Master Repurchase Agreement. Guarantor hereby subordinates all of its
subrogation rights against Seller arising from payments made under this Guaranty
to the full payment of the Guaranteed Obligations due Purchaser for a period of
ninety-one (91) days following the final payment of the last of all of the
Guaranteed Obligations and termination of the Master Repurchase Agreement. If
any amount shall be paid to Guarantor on account of such subrogation rights at
any time when all of the Guaranteed Obligations (other than those Repurchase
Obligations (including contingent reimbursement obligations and indemnity
obligations) which, by their express terms, survive termination of the
Transaction Documents) shall not have been paid in full, such amount shall be
held by Guarantor in trust for Purchaser, segregated from other funds of
Guarantor, and shall, forthwith upon receipt by Guarantor, be turned over to
Purchaser in the exact form received by Guarantor (duly indorsed by Guarantor to
Purchaser, if required), to be applied against the Guaranteed Obligations,
whether matured or unmatured, in such order as Purchaser may determine.

 

(j)          Seller. The term “Seller” as used herein shall include any new or
successor corporation, limited liability company, association, partnership
(general or limited), joint venture, trust or other individual or organization
formed as a result of any merger, reorganization, sale, transfer, devise, gift
or bequest of Seller or any interest in Seller.

 

ARTICLE III.
EVENTS AND CIRCUMSTANCES NOT REDUCING
OR DISCHARGING GUARANTOR’S OBLIGATIONS

 

Guarantor hereby consents and agrees to each of the following, and agrees that
Guarantor’s obligations under this Guaranty shall not be released, diminished,
impaired, reduced or adversely affected by any of the following, except to the
extent required by the terms hereof, and waives any common law, equitable,
statutory or other rights (including without limitation, except to the extent
required by the terms hereof, rights to notice) which Guarantor might otherwise
have as a result of or in connection with any of the following:

 

(a)          Modifications. Any renewal, extension, increase, modification,
alteration or rearrangement of all or any part of the Master Repurchase
Agreement, the other Transaction Documents (other than this Guaranty), or any
other document, instrument, contract or understanding between Seller and
Purchaser, or any other parties, pertaining to the Guaranteed Obligations.

 

(b)          Adjustment. Any adjustment, indulgence, forbearance or compromise
that might be granted or given by Purchaser to Seller.

 

(c)          Condition of Seller or Guarantor. The insolvency, bankruptcy,
arrangement, adjustment, composition, liquidation, disability, dissolution or
lack of power of Seller, Guarantor or any other party at any time liable for the
payment of all or part of the Guaranteed Obligations or any dissolution of
Seller or Guarantor, or any sale, lease or transfer of any or all of the assets
of Seller or Guarantor, or any changes in the shareholders, partners or members
of Seller or Guarantor; or any reorganization of Seller or Guarantor.

 

 6 

 

 

(d)          Invalidity of Guaranteed Obligations. The invalidity, illegality or
unenforceability against Seller of all or any part of the Master Repurchase
Agreement or any document or agreement executed in connection with the
Guaranteed Obligations, for any reason whatsoever, including without limitation
the fact that (i) the act of creating the Guaranteed Obligations or any part
thereof is ultra vires, (ii) the officers or representatives executing the
Master Repurchase Agreement or the other Transaction Documents or otherwise
creating the Guaranteed Obligations acted in excess of their authority,
(iii) Seller has valid defenses (other than payment of the Guaranteed
Obligations), claims or offsets (whether at law, in equity or by agreement)
which render the Guaranteed Obligations wholly or partially uncollectible from
Seller, (iv) the creation, performance or repayment of the Guaranteed
Obligations (or the execution, delivery and performance of any document or
instrument representing part of the Guaranteed Obligations or executed in
connection with the Guaranteed Obligations, or given to secure the repayment of
the Guaranteed Obligations) is illegal, uncollectible or unenforceable or
(v) the Master Repurchase Agreement, or any of the other Transaction Documents
have been forged by any Person other than Purchaser or any of its Affiliates or
otherwise are irregular or not genuine or authentic, it being agreed that
Guarantor shall remain liable hereon regardless of whether Seller or any other
person is found not liable on the Guaranteed Obligations or any part thereof for
any reason (other than by reason of a defense of payment or performance of the
Guaranteed Obligations).

 

(e)          Release of Obligors. Any full or partial release of the liability
of Seller on the Guaranteed Obligations, or any part thereof, or of any
co-guarantors, or any other person or entity now or hereafter liable, whether
directly or indirectly, jointly, severally, or jointly and severally, to pay,
perform, guarantee or assure the payment of the Guaranteed Obligations, or any
part thereof, it being recognized, acknowledged and agreed by Guarantor that
Guarantor may be required to pay the Guaranteed Obligations in full without
assistance or support of any other party, and Guarantor has not been induced to
enter into this Guaranty on the basis of a contemplation, belief, understanding
or agreement, as between Purchaser and Guarantor, that other parties will be
liable to pay or perform the Guaranteed Obligations, or that Purchaser will look
to other parties to pay or perform the obligations of Seller under the Master
Repurchase Agreement or the other Transaction Documents.

 

(f)          Other Collateral. The taking or accepting of any other security,
collateral or guaranty, or other assurance of payment, for all or any part of
the Guaranteed Obligations.

 

(g)          Release of Collateral. Any release, surrender, exchange,
subordination, deterioration, waste, loss or impairment (including without
limitation negligent, willful, unreasonable or unjustifiable impairment) by any
party other than Purchaser or any of its Affiliates of any collateral, property
or security at any time existing in connection with, or assuring or securing
payment of, all or any part of the Guaranteed Obligations.

 

(h)          Care and Diligence. Except to the extent the same shall result from
the gross negligence, willful misconduct, bad faith or illegal acts of Purchaser
or its Affiliates, the failure of Purchaser or any other party to exercise
diligence or reasonable care in the preservation, protection, enforcement, sale
or other handling or treatment of all or any part of such collateral, property
or security, including but not limited to any neglect, delay, omission, failure
or refusal of Purchaser (i) to take or prosecute any action for the collection
of any of the Guaranteed Obligations or (ii) to foreclose, or initiate any
action to foreclose, or, once commenced, prosecute to completion any action to
foreclose upon any security therefor, or (iii) to take or prosecute any action
in connection with any instrument or agreement evidencing or securing all or any
part of the Guaranteed Obligations.

 

 7 

 

 

(i)          Unenforceability. The fact that any collateral, security, security
interest or lien contemplated or intended to be given, created or granted as
security for the repayment of the Guaranteed Obligations, or any part thereof,
shall not be properly perfected or created, or shall prove to be unenforceable
or subordinate to any other security interest or lien, it being recognized and
agreed by Guarantor that Guarantor is not entering into this Guaranty in
reliance on, or in contemplation of the benefits of, the validity,
enforceability, collectability or value of any of the collateral for the
Guaranteed Obligations.

 

(j)          Offset. The liabilities and obligations of Guarantor to Purchaser
hereunder shall not be reduced, discharged or released because of or by reason
of any existing or future right of offset, claim or defense (other than payment
of the Guaranteed Obligations) of Seller against Purchaser, or any other party,
or against payment of the Guaranteed Obligations, whether such right of offset,
claim or defense arises in connection with the Guaranteed Obligations (or the
transactions creating the Guaranteed Obligations).

 

(k)          Merger. The reorganization, merger or consolidation of Seller into
or with any other corporation or entity.

 

(l)          Preference. Any payment by Seller to Purchaser is held to
constitute a preference under bankruptcy laws, or for any reason Purchaser is
required to refund such payment or pay such amount to Seller or someone else.

 

(m)          Other Actions Taken or Omitted. Except to the extent the same shall
result from the gross negligence, willful misconduct, bad faith or illegal acts
of Purchaser or its Affiliates, any other action taken or omitted to be taken
with respect to the Transaction Documents, the Guaranteed Obligations, or the
security and collateral therefor, whether or not such action or omission
prejudices Guarantor or increases the likelihood that Guarantor will be required
to pay the Guaranteed Obligations pursuant to the terms hereof, it is the
unambiguous and unequivocal intention of Guarantor that Guarantor shall be
obligated to pay the Guaranteed Obligations when due, notwithstanding any
occurrence, circumstance, event, action, or omission whatsoever, whether
contemplated or uncontemplated, and whether or not otherwise or particularly
described herein, which obligation shall be deemed satisfied only upon the full
and final payment and satisfaction of the Guaranteed Obligations.

 

ARTICLE IV.
REPRESENTATIONS AND WARRANTIES

 

To induce Purchaser to enter into the Transaction Documents, Guarantor
represents and warrants to Purchaser as of the Closing Date and as of each
Purchase Date as follows:

 

(a)          Benefit. Guarantor has received, or will receive, direct or
indirect benefit from the execution, delivery and performance by Seller of the
Transaction Documents, and the transactions contemplated therein.

 

(b)          Familiarity and Reliance. Guarantor is familiar with, and has
independently reviewed books and records regarding, the financial condition of
Seller and is familiar with the value of any and all collateral intended to be
pledged as security for the payment of the Guaranteed Obligations; however, as
between Purchaser and Guarantor, Guarantor is not relying on such financial
condition or the collateral as an inducement to enter into this Guaranty.

 

 8 

 

 

(c)          No Representation by Purchaser. Neither Purchaser nor any other
party on Purchaser’s behalf has made any representation, warranty or statement
to Guarantor in order to induce Guarantor to execute this Guaranty.

 

(d)          Organization. Guarantor (i) is duly organized, validly existing and
in good standing under the laws and regulations of the jurisdiction of its
formation, (ii) has the corporate power to own and hold the assets it purports
to own and hold, and to carry on its business as now being conducted and
proposed to be conducted and (iii) has the corporate power to execute, deliver,
and perform its obligations under this Guarantee.

 

(e)          Authority. Guarantor is duly authorized to execute and deliver this
Guaranty and to perform its obligations under this Guaranty, and has taken all
necessary action to authorize such execution, delivery and performance, and each
person signing this Guaranty on its behalf is duly authorized to do so on its
behalf.

 

(f)          Due Execution and Delivery; Consideration. This Guaranty has been
duly executed and delivered by Guarantor, for good and valuable consideration.

 

(g)          Enforceability. This Guaranty is a legal, valid and binding
obligation of Guarantor, enforceable against Guarantor in accordance with its
terms subject to bankruptcy, insolvency, and other limitations on creditors’
rights generally and to equitable principles.

 

(h)          Approvals and Consents. No consent, approval or other action of, or
filing by, Guarantor with any Governmental Authority or any other Person is
required to authorize, or is otherwise required in connection with, the
execution, delivery and performance of this Guaranty (other than consents,
approvals and filings required by Guarantor or its parent as a result of being a
publicly traded company or that have been obtained or made, as applicable, and
any such consents, approvals and filings that have been obtained are in full
force and effect).

 

(i)          Licenses and Permits. Guarantor is duly licensed, qualified and in
good standing in every jurisdiction where such licensing, qualification or
standing is material to Guarantor’s business, and has all material licenses,
permits and other consents that are necessary, for (i) the transaction of
Guarantor’s business and ownership of Guarantor’s properties and (ii) the
performance of its obligations under this Guaranty.

 

(j)          Non-Contravention. Neither the execution and delivery of this
Guaranty, nor consummation by Guarantor of the transactions contemplated by this
Guaranty, nor compliance by Guarantor with the terms, conditions and provisions
of this Guaranty will conflict with or result in a breach of any of the terms,
conditions or provisions of (i) the organizational documents of Guarantor,
(ii) any agreement by which Guarantor is bound or to which any assets of
Guarantor are subject or constitute a default thereunder, or result thereunder
in the creation or imposition of any Lien upon any of the assets of Guarantor,
other than pursuant to the Transaction Documents, (iii) any judgment or order,
writ, injunction, decree or demand of any court applicable to Guarantor, or
(iv) any applicable Requirement of Law.

 

 9 

 

 

(k)          Litigation/Proceedings. Except as otherwise disclosed in writing to
Purchaser, there is no action, suit, proceeding, investigation, or arbitration
pending or, to the knowledge of Guarantor, threatened in writing against
Guarantor, or any of its assets that (i) questions or challenges the validity or
enforceability of any of the Transaction Documents or any action to be taken in
connection with the transactions contemplated hereby or thereby, (ii) makes a
claim in an aggregate amount greater than the Litigation Threshold or (iii)
which, individually or in the aggregate, if adversely determined is reasonably
likely to have a Material Adverse Effect.

 

(l)          Solvency. Guarantor, as of the Closing Date and each Purchase Date,
has adequate capital for the normal obligations reasonably foreseeable in a
business of its size and character and in light of its contemplated business
operations. Guarantor, as of the Closing Date and each Purchase Date, is
generally able to pay, and intends to pay, its debts as they come due. As of the
date hereof, and after giving effect to this Guaranty and the contingent
obligation evidenced hereby, Guarantor is, and will be, solvent, and has, and
will have, assets which, fairly valued, exceed its obligations, liabilities
(including contingent liabilities fairly estimated) and debts, and has, and will
have, property and assets sufficient to satisfy and repay its obligations and
liabilities, as and when the same become due.

 

All representations and warranties made by Guarantor herein shall survive until
payment in full of the Guaranteed Obligations (other than those Repurchase
Obligations (including contingent reimbursement obligations and indemnity
obligations) which, by their express terms, survive termination of the Master
Repurchase Agreement).

 

ARTICLE V.
COVENANTS OF GUARANTOR

 

Guarantor covenants and agrees with Purchaser that, until payment in full of all
Guaranteed Obligations (other than those Repurchase Obligations (including
contingent reimbursement obligations and indemnity obligations) which, by their
express terms, survive termination of the Transaction Documents) and termination
of the Master Repurchase Agreement:

 

(a)          Corporate Change. Guarantor shall not change its jurisdiction of
organization unless it shall have provided Purchaser at least ten (10) Business
Days’ prior written notice of such change.

 

(b)          Reporting. Guarantor shall deliver (or cause to be delivered) to
Purchaser all financial information and certificates with respect to Guarantor
that are required to be delivered pursuant to Article 12(b) of the Master
Repurchase Agreement.

 

(c)          Preservation of Existence; Licenses. Guarantor shall at all times
maintain and preserve its legal existence and all of the material rights,
privileges, licenses, permits and franchises necessary for the operation of its
business and for its performance under this Guaranty, except where failure to
comply could not be reasonably likely to have a Material Adverse Effect.

 

 10 

 

 

(d)          Compliance with Obligations. Guarantor shall at all times comply in
all material respects (i) with its organizational documents, (ii) in all
material respects with any agreements by which it is bound or to which its
assets are subject and (iii) any Requirement of Law.

 

(e)          Books of Record and Accounts. Guarantor shall at all times keep
proper books of records and accounts in which full, true and correct entries
shall be made of its transactions fairly in accordance with GAAP, consistently
applied, and set aside on its books from its earnings for each Fiscal Year all
such proper reserves in accordance with GAAP, consistently applied.

 

(f)          Taxes and Other Charges. Guarantor shall pay and discharge all
material taxes, assessments, levies, liens and other charges imposed on it, on
its income or profits or on any of its property prior to the date on which
penalties attach thereto, except for any such taxes, assessments, levies, liens
and other charges which are being contested in good faith and by proper
proceedings and against which adequate reserves are being maintained in
accordance with GAAP.

 

(g)          Due Diligence. Guarantor shall permit Purchaser to conduct
continuing due diligence in accordance with Article 28 of the Master Repurchase
Agreement.

 

(h)          No Change of Control. Guarantor shall not, without the prior
consent of Purchaser, permit a Change of Control to occur.

 

(i)          Limitation on Distributions. After the occurrence and during the
continuation of any monetary Default or Event of Default or the breach of any of
the financial covenants set forth in Article V(k) below, Guarantor shall not
make any payment on account of, or set apart assets for, a sinking or other
analogous fund for the purchase, redemption, defeasance, retirement or other
acquisition of any equity or partnership interest of Guarantor (each, a
“Distribution”), whether now or hereafter outstanding, or make any other
distribution in respect thereof, either directly or indirectly, whether in cash
or property or in obligations of Guarantor unless, before and immediately after
giving effect to such Distribution Guarantor shall be in compliance with the
covenants set forth in Article V(k).

 

(j)          [Reserved]

 

(k)          Financial Covenants. Guarantor shall at all times satisfy the
following financial covenants, as determined quarterly on a consolidated basis
in accordance with GAAP, consistently applied:

 

(i)          Minimum Cash Liquidity. Guarantor’s Cash Liquidity shall not be
less than the lower of (x) fifty million Dollars ($50,000,000.00) and (y) the
greater of (A) ten million Dollars ($10,000,000.00) and (B) five percent (5%) of
Guarantor’s Recourse Indebtedness.

 

 11 

 

 

(ii)         Minimum Consolidated Tangible Net Worth. Consolidated Tangible Net
Worth at any time shall not be less than the sum of (i) sixty-five percent (65%)
of the Consolidated Tangible Net Worth on the last day of the most recently
completed Fiscal Quarter ended at least 90 days prior to the Closing Date, plus
(ii) seventy-five percent (75%) of the net cash proceeds thereafter received by
Guarantor (x) from any offering by Guarantor of its common equity and (y) from
any offering by Colony NorthStar Credit Real Estate, Inc. of its common equity
to the extent such net cash proceeds are contributed to Guarantor, excluding any
such net cash proceeds that are contributed to Guarantor within ninety (90) days
of receipt of such net cash proceeds and applied to purchase, redeem or
otherwise acquire Capital Stock issued by Guarantor (or any direct or indirect
parent thereof).

 

(iii)        Maximum Consolidated Leverage. The Consolidated Leverage Ratio at
any time shall not exceed 0.75 to 1.00.

 

(iv)         Minimum Interest Coverage Ratio. As of any date of determination,
the ratio of (i) Consolidated EBITDA for the period of twelve (12) consecutive
months ended on such date (if such date is the last day of a Fiscal Quarter) or
the Fiscal Quarter most recently ended prior to such date (if such date is not
the last day of a Fiscal Quarter) to (ii) Consolidated Interest Expense for such
period shall not be less than 1.4 to 1.

 

Notwithstanding anything to the contrary therein or elsewhere, (i) in the event
that Guarantor, Seller or any Subsidiary of Guarantor has entered into or shall
enter into or amend any other commercial real estate loan repurchase agreement,
warehouse facility or credit facility with any other lender or repurchase buyer
(each as in effect after giving effect to all amendments thereof, a “Third Party
Agreement”) and such Third Party Agreement contains any financial covenant as to
Guarantor for which there is no corresponding financial covenant in this
Guaranty at the time such financial covenant becomes effective (each an
“Additional Financial Covenant”), or contains a financial covenant that
corresponds to a financial covenant in this Guaranty and such financial covenant
is more restrictive as to Guarantor than the corresponding financial covenant in
this Guaranty as in effect at the time such financial covenant becomes effective
(each, a “More Restrictive Financial Covenant” and together with each Additional
Financial Covenant, each an “MFN Covenant”), then (A) Guarantor shall promptly
notify Purchaser of the effectiveness of such MFN Covenant and (B) the financial
covenants contained in this Guaranty shall automatically be deemed to be
modified to reflect such MFN Covenant (whether through amendment of an existing
financial covenant contained in this Guaranty (including, if applicable, related
definitions) or the inclusion of an additional financial covenant (including, if
applicable, related definitions), as applicable), and (ii) in the event that all
Third Party Agreements that contain an MFN Covenant are or have been amended,
modified or terminated and the effect thereof is to make less restrictive as to
Guarantor any MFN Covenant or eliminate any Additional Financial Covenant, then,
upon Guarantor providing written notice to Purchaser of the same (each an “MFN
Step Down Notice”), which Guarantor may deliver to Purchaser from time to time,
the financial covenants in this Guaranty shall automatically be deemed to be
modified to reflect only such MFN Covenants which are then in effect as of the
date of any such MFN Step Down Notice; provided, however, that in no event will
the foregoing cause the financial covenants of Guarantor to be any less
restrictive than the financial covenants expressly set forth in this Guaranty.
Promptly upon request by Purchaser, Guarantor shall be required to execute and
take any and all acts, amendments, supplements, modifications and assurances and
other instruments as Purchaser may reasonably require from time to time in order
to document any such modification and otherwise carry out the intent and
purposes of this paragraph.

 

 12 

 

 

ARTICLE VI.
MISCELLANEOUS

 

(a)          Waiver. No failure to exercise, and no delay in exercising, on the
part of Purchaser, any right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right. The rights of Purchaser
hereunder shall be in addition to all other rights provided by law. No
modification or waiver of any provision of this Guaranty, nor consent to
departure therefrom, shall be effective unless in writing signed by Purchaser
and Guarantor and no such consent or waiver shall extend beyond the particular
case and purpose involved. No notice or demand given in any case shall
constitute a waiver of the right to take other action in the same, similar or
other instances without such notice or demand (except to the extent such a
notice or demand is required by the terms hereof).

 

(b)          Set-Off. Purchaser and its Affiliates are hereby authorized at any
time and from time to time upon the occurrence and during the continuance of an
Event of Default, without notice to Guarantor, to set-off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by Purchaser or any such Affiliate to or for the credit or the
account of Guarantor against any and all of the obligations of Guarantor now or
hereafter existing under this Guaranty or any other Transaction Document to
Purchaser or any of its Affiliates, irrespective of whether or not Purchaser or
any such Affiliate shall have made any demand under this Guaranty or any other
Transaction Document and although such obligations of Guarantor may be
contingent or unmatured or are owed to a branch or office of Purchaser or such
Affiliate different from the branch, office or Affiliate holding such deposit or
obligated on such indebtedness. The rights of Purchaser and its Affiliates under
this Article VI(b) are in addition to other rights and remedies (including other
rights of setoff) that they may have. Purchaser shall give written notice to
Guarantor of any set-off affected under this Article VI(b) to the extent it is
not prohibited from doing so by applicable law.

 

(c)          Notices. Unless otherwise provided in this Guaranty, all notices,
consents, approvals and requests required or permitted hereunder shall be given
in writing and shall be effective for all purposes if sent by (i) hand delivery,
with proof of delivery, (ii) certified or registered United States mail, postage
prepaid, (iii) expedited prepaid delivery service, either commercial or United
States Postal Service, with proof of delivery, or (iv) by electronic mail,
provided that, other than with respect to day-to-day notices delivered under
this Guaranty and other than with respect to any notices delivered under
Article V(a), such electronic mail notice must also be delivered by one of the
means set forth in (i), (ii), or (ii) above unless the sender of such
communication receives a verbal or electronic confirmation acknowledging receipt
thereof (for the avoidance of doubt, any automatically generated email or any
similar automatic response shall not constitute confirmation), to the address
specified below or at such other address and person as shall be designated from
time to time by Guarantor or Purchaser, as the case may be, in a written notice
to the other parties hereto in the manner provided for in this Article V(c). A
notice shall be deemed to have been given: (x) in the case of hand delivery, at
the time of delivery, if on a Business Day, and otherwise on the next occurring
Business Day, (y) in the case of registered or certified mail or expedited
prepaid delivery, when delivered, if on a Business Day, and otherwise on the
next occurring Business Day, or upon the first attempted delivery on a Business
Day or (z) in the case of electronic mail, upon receipt of a verbal or
electronic confirmation acknowledging receipt thereof (for the avoidance of
doubt, any automatically generated email or any similar automatic response shall
not constitute confirmation). A party receiving a notice that does not comply
with the technical requirements for notice under this Article V(c) may elect to
waive any deficiencies and treat the notice as having been properly given.

 

 13 

 

 

  Guarantor: Credit RE Operating Company, LLC     c/o CLNC Manager, LLC     590
Madison Avenue, 34th Floor     New York, New York 10022     Attention:  David A.
Palamé     Telephone:  (212) ###-####     Email:  ##########@clns.com        
with copies to: Ropes & Gray LLP     1211 Avenue of the Americas     New York,
New York 10036-8704     Attention: Daniel L. Stanco     Telephone: (212)
###-####     Email: ##########@ropesgray.com

 

(d)          GOVERNING LAW. THIS GUARANTY SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS, AND REMEDIES OF
THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS WITHOUT
REGARD TO THE CONFLICT OF LAWS DOCTRINE APPLIED IN SUCH STATE (OTHER THAN
SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK).

 

(e)          SUBMISSION TO JURISDICTION; WAIVERS.

 

(i)          Guarantor and, by its acceptance of this Guaranty, Purchaser, each
irrevocably and unconditionally (A) submits to the exclusive jurisdiction of any
United States Federal or New York State court sitting in Manhattan, and any
appellate court from any such court, solely for the purpose of any suit, action
or proceeding brought to enforce its obligations under this Guaranty or relating
in any way to this Guaranty, the Master Repurchase Agreement or any Transaction
under the Master Repurchase Agreement and (B) waives, to the fullest extent it
may effectively do so, any defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court and any right of jurisdiction on
account of its place of residence or domicile.

 

(ii)         To the extent that Guarantor has or hereafter may acquire any
immunity (sovereign or otherwise) from any legal action, suit or proceeding,
from jurisdiction of any court or from set off or any legal process (whether
service or notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or otherwise) with respect to itself or any
of its property, Guarantor hereby irrevocably waives and agrees not to plead or
claim such immunity in respect of any action brought to enforce its obligations
under this Guaranty or relating in any way to this Guaranty, the Master
Repurchase Agreement or any Transaction under the Master Repurchase Agreement.

 

 14 

 

 

(iii)        Guarantor and, by its acceptance of this Guaranty, Purchaser, each
hereby irrevocably consents to the service of any summons and complaint and any
other process by the mailing of copies of such process to it at its address
specified herein. Guarantor and, by its acceptance of this Guaranty, Purchaser,
each hereby agrees that a final judgment in any such action or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by law. Nothing in this Article VI(e) shall
affect the right of Purchaser to serve legal process in any other manner
permitted by law, and nothing in this Article VI(e) shall affect the right of
Guarantor to serve legal process in any other manner permitted by law.

 

(iv)         GUARANTOR HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
GUARANTY, ANY OTHER TRANSACTION DOCUMENT OR ANY INSTRUMENT OR DOCUMENT DELIVERED
HEREUNDER OR THEREUNDER.

 

(f)          Invalid Provisions. If any provision of this Guaranty is held to be
illegal, invalid, or unenforceable under present or future laws effective during
the term of this Guaranty, such provision shall be fully severable and this
Guaranty shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Guaranty, and the
remaining provisions of this Guaranty shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Guaranty.

 

(g)          Amendments. This Guaranty may be amended only by an instrument in
writing executed by Guarantor and Purchaser.

 

(h)          Parties Bound; Assignment. This Guaranty shall be binding upon and
inure to the benefit of the parties hereto and their respective successors,
assigns and legal representatives; provided, however, that Guarantor may not,
without the prior written consent of Purchaser, assign any of its rights,
powers, duties or obligations hereunder. Purchaser may assign or transfer its
rights under this Guaranty in accordance with the transfer of assignment
provisions of the Master Repurchase Agreement.

 

(i)          Headings. Section headings are for convenience of reference only
and shall in no way affect the interpretation or construction of this Guaranty.

 

(j)          Recitals. The recital and introductory paragraphs hereof are a part
hereof, form a basis for this Guaranty and shall be considered prima facie
evidence of the facts and documents referred to therein.

 

 15 

 

 

(k)          Rights and Remedies. If Guarantor becomes liable for any
indebtedness owing by Seller to Purchaser, by endorsement or otherwise, other
than under this Guaranty, such liability shall not be in any manner impaired or
affected hereby and the rights of Purchaser hereunder shall be cumulative of any
and all other rights that Purchaser may ever have against Guarantor. The
exercise by Purchaser of any right or remedy hereunder or under any other
instrument, or at law or in equity, shall not preclude the concurrent or
subsequent exercise of any other right or remedy.

 

(l)          Entirety. This Guaranty embodies the final, entire agreement of
Guarantor and Purchaser with respect to Guarantor’s guaranty of the Guaranteed
Obligations and supersedes any and all prior commitments, agreements,
representations, and understandings, whether written or oral, relating to the
subject matter hereof. This Guaranty is intended by Guarantor and Purchaser as a
final and complete expression of the terms of the guaranty, and no course of
dealing between Guarantor and Purchaser, no course of performance, no trade
practices, and no evidence of prior, contemporaneous or subsequent oral
agreements or discussions or other extrinsic evidence of any nature shall be
used to contradict, vary, supplement or modify any term of this Guaranty. There
are no oral agreements between Guarantor and Purchaser relating to the subject
matter hereof.

 

(m)          Intent. Guarantor acknowledges and intends (i) that this Guaranty
constitute a “securities contract” as that term is defined in Section
741(7)(A)(xi) of the Bankruptcy Code to the extent of damages as measured in
accordance with Section 562 of the Bankruptcy Code and (ii) that this Guaranty
constitutes a “master netting agreement” as that term is defined in Section
101(38A)(A) of the Bankruptcy Code to the extent of damages as measured in
accordance with Section 562 of the Bankruptcy Code.

 

[SIGNATURE ON NEXT PAGE]

 

 16 

 

 

IN WITNESS WHEREOF, the undersigned executed this Guaranty as of the day first
written above.

 

  CREDIT RE OPERATING COMPANY, LLC, as Guarantor         By:        Name:    
 Title:

 



Barclays-Colony – Guaranty

 

  

 

 

EXHIBIT A

 

FINANCIAL COVENANT DEFINITIONS

 

“Available Borrowing Capacity” shall mean, on any date of determination, the
total unrestricted borrowing capacity which may be drawn (taking into account
required reserves and discounts) upon by Guarantor and its Subsidiaries under
any credit facilities (excluding repurchase agreements or note on note
facilities), but with respect to any such credit facility, solely to the extent
that such available borrowing capacity is committed by the related lender.

 

“Capital Expenditures” means, with respect to any Person for any period, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries.

 

“Cash” shall mean coin or currency of the United States of America or
immediately available federal funds, including such funds delivered by wire
transfer.

 

“Cash Equivalents” shall mean, as of any date of determination, (a) marketable
securities (i) issued or the principal and interest of which are directly and
unconditionally guaranteed by the United States or (ii) issued by any agency of
the United States, the obligations of which are backed by the full faith and
credit of the United States and (b) time deposits, certificates of deposit,
money market accounts or banker’s acceptances of any investment grade rated
commercial bank, in each case with respect to clauses (a) and (b) which mature
within ninety (90) days after such date of determination.

 

“Cash Liquidity” shall mean, with respect to any Person and its Consolidated
Subsidiaries on any date, the sum of (a) Cash and Cash Equivalents and (b)
Available Borrowing Capacity.

 

“Consolidated EBITDA” means, with respect to any Person for any period, Core
Earnings plus an amount which, in the determination of Core Earnings for such
period, has been deducted (and not added back) for, without duplication, (i)
Consolidated Interest Expense, (ii) provisions for taxes based on income of such
Person and its Consolidated Subsidiaries (provided that Consolidated EBITDA
shall, solely with respect to the Consolidated EBITDA attributable to any Non
Wholly-Owned Consolidated Affiliate, only include the Consolidated Group Pro
Rata Share of such attributable amount), and (iii) preferred dividends.

 

“Consolidated Group Pro Rata Share” means, with respect to any Non Wholly-Owned
Consolidated Affiliate, the percentage interest held by Guarantor and its Wholly
Owned Subsidiaries, in the aggregate, in such Non Wholly-Owned Consolidated
Affiliate determined by calculating the percentage of Capital Stock of such Non
Wholly-Owned Consolidated Affiliate owned by Guarantor and its Wholly Owned
Subsidiaries.

 

 A-1 

 

 

“Consolidated Interest Expense” shall mean, with respect to any Person for any
period, total interest expense (including that attributable to Capital Lease
Obligations) of such Person and its Consolidated Subsidiaries for such period
with respect to all outstanding Indebtedness of such Person and its Consolidated
Subsidiaries (including all commissions, discounts and other fees and charges
owed with respect to letters of credit and bankers’ acceptance financing and net
costs under Swap Agreements in respect of interest rates to the extent such net
costs are allocable to such period in accordance with GAAP); provided that
Consolidated Interest Expense shall, with respect to any Non Wholly-Owned
Consolidated Affiliate, only include the Consolidated Group Pro Rata Share of
the total cash interest expense (determined in accordance with GAAP) of such Non
Wholly-Owned Consolidated Affiliate for such period.

 

“Consolidated Leverage Ratio” means, with respect to any Person on any date of
determination, the ratio of (a) Consolidated Total Debt on such day to (b) Total
Asset Value as of such date.

 

“Consolidated Subsidiaries” means, with respect to any Person, all Subsidiaries
of such Person which are consolidated with such Person for financial reporting
purposes under GAAP.



“Consolidated Tangible Net Worth” means, for any Person on any date of
determination, all amounts that would, in conformity with GAAP, be included on a
consolidated balance sheet of such Person and its Consolidated Subsidiaries
under stockholders’ equity at such date plus (i) accumulated depreciation and
(ii) amortization of real estate intangibles such as in-place lease value, above
and below market lease value and deferred leasing costs which are purchase price
allocations determined upon the acquisition of real estate, in each case, of
such Person and its Consolidated Subsidiaries on such date (provided that the
amounts described in the foregoing clauses (i) and (ii) shall, solely with
respect to any such amount attributable to any Non Wholly-Owned Consolidated
Affiliate, only include the Consolidated Group Pro Rata Share of such
attributable amount) minus the Intangible Assets of such Person and its
Consolidated Subsidiaries on such date (provided that any such amount deducted
with respect to deferred financing costs shall, solely with respect to any such
amount attributable to any Non Wholly-Owned Consolidated Affiliate, only include
the Consolidated Group Pro Rata Share of such attributable amount).

 

“Consolidated Total Debt” means, with respect to any Person on any date of
determination, the aggregate principal amount of all Indebtedness of the such
Person and its Consolidated Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP; provided that Consolidated Total
Debt shall (i) exclude any Indebtedness attributable to a Specified GAAP
Reportable B Loan Transaction, (ii) exclude all Permitted Non-Recourse CLO
Indebtedness and (iii) solely with respect to the Indebtedness of any Non
Wholly-Owned Consolidated Affiliate, only include the Consolidated Group Pro
Rata Share of such Indebtedness.

 

 A-2 

 

 

“Core Earnings” means, with respect to any Person for any period, net income
determined in accordance with GAAP of such Person and its consolidated
subsidiaries and excluding (but only to the extent included in determining net
income for such period) (i) non-cash equity compensation expense, (ii) the
expenses incurred in connection with the formation of Sponsor and the offering
in connection therewith, including the initial underwriting discounts and
commissions, (iii) acquisition costs from successful acquisitions (other than
acquisitions made in the ordinary course of business), (iv) real property
depreciation and amortization, (v) any unrealized gains or losses or other
similar non-cash items that are included in net income for the current quarter,
regardless of whether such items are included in other comprehensive income or
loss, (vi) extraordinary or non-recurring gains or losses and (vii) one-time
expenses, charges or gains relating to changes in GAAP; provided that Core
Earnings shall, solely with respect to the Core Earnings attributable to any Non
Wholly-Owned Consolidated Affiliate, only include the Consolidated Group Pro
Rata Share of such attributable amount.

 

“Customary Recourse Exceptions” means, with respect to any Non-Recourse
Indebtedness, exclusions from the exculpation provisions with respect to such
Non-Recourse Indebtedness such as fraud, misapplication of cash, voluntary
bankruptcy, environmental claims, breach of representations and warranties,
failure to pay taxes and insurance, as applicable, and other circumstances
customarily excluded by institutional lenders from exculpation provisions and/or
included in separate indemnification agreements in non-recourse financings of
commercial real estate.

 

“Fiscal Quarter” shall mean a fiscal quarter of any Fiscal Year.

 

“Fiscal Year” shall mean the fiscal year of Guarantor ending on December 31 of
each calendar year.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, the following to the extent they are included as indebtedness or
liabilities in accordance with GAAP: (a) obligations created, issued or incurred
by such Person for borrowed money (whether by loan, the issuance and sale of
debt securities or the sale of property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such property
from such Person); (b) obligations of such Person to pay the deferred purchase
or acquisition price of property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business so long as such trade accounts payable are payable
within sixty (60) days of the date the respective goods are delivered or the
respective services are rendered; (c) Indebtedness of others secured by a lien
on the property of such Person, whether or not the respective Indebtedness so
secured has been assumed by such Person; (d) obligations (contingent or
otherwise) of such Person in respect of letters of credit or similar instruments
issued or accepted by banks and other financial institutions for the account of
such Person; (e) Capital Lease Obligations of such Person; (f) obligations of
such Person under repurchase agreements, sale/buy-back agreements or like
arrangements; (g) Indebtedness of others Guaranteed by such Person; (h) all
obligations of such Person incurred in connection with the acquisition or
carrying of fixed assets by such Person; (i) Indebtedness of general
partnerships of which such Person is a general partner; and (j) all net
liabilities or obligations under any interest rate swap, interest rate cap,
interest rate floor, interest rate collar or other hedging instrument or
agreement.

 

“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges (including deferred financing costs), unamortized debt discount and
capitalized research and development costs; provided, however, that Intangible
Assets shall not include real estate intangibles such as in-place lease value,
above and below market lease value and deferred leasing costs which are purchase
price allocations determined upon the acquisition of real estate.

 

 A-3 

 

 

“Interest Coverage Ratio” shall mean, with respect to any Person, as of any date
of determination, the ratio of (a) Consolidated EBITDA to (b) Consolidated
Interest Expense, in each case, of such Person for the four consecutive Fiscal
Quarters most recently ended.

 

“Moody’s” means Moody’s Investors Service, Inc., and its successors-in-interest.

 

“Non-Recourse Indebtedness” means, Indebtedness that is not Recourse
Indebtedness.

 

“Non Wholly-Owned Consolidated Affiliate” means each Consolidated Subsidiary of
Guarantor in which less than 100% of each class of the Capital Stock (other than
directors’ qualifying shares, if applicable) of such Consolidated Subsidiary are
at the time owned, directly or indirectly, by Guarantor.

 

“Permitted Non-Recourse CLO Indebtedness” means Indebtedness that is (i)
incurred by a Subsidiary of Guarantor in the form of asset-backed securities
commonly referred to as “collateralized loan obligations” or “collateralized
debt obligations” and (ii) is Non-Recourse Indebtedness.

 

“Recourse Indebtedness” shall mean, with respect to any Person, for any period,
without duplication, the aggregate Indebtedness in respect of which such Person
is subject to recourse for payment, whether as a borrower, guarantor or
otherwise; provided, that Indebtedness arising pursuant to the Customary
Recourse Exceptions shall not constitute Recourse Indebtedness until such time
(if any) as demand has been made for the payment or performance of such
Indebtedness.

 

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and its successors-in-interest.

 

“Specified GAAP Reportable B Loan Transaction” means a transaction involving
either (i) the sale by the Guarantor or any Subsidiary of Guarantor of the
portion of an investment consisting of an “A-Note”, and the retention by the
Guarantor or any Subsidiary of Guarantor of the portion of such investment asset
consisting of a “B-Note”, which transaction is required to be accounted for
under GAAP as a “financing transaction” or (ii) the acquisition or retention by
the Guarantor or any of its Subsidiaries of an investment asset consisting of a
“b-piece” in a securitization facility, which transaction under GAAP results in
all of the assets of the trust that is party to the securitization facility, and
all of the bonds issued by such trust under such securitization facility that
are senior to the “b-piece”, to be consolidated on the Guarantor’s consolidated
balance sheet as assets and liabilities, respectively.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of Guarantor or any of its
Subsidiaries shall be a “Swap Agreement”.

 

 A-4 

 

 

“Total Asset Value” means, with respect to any Person as of any date of
determination, the net book value of the total assets of such Person and its
Consolidated Subsidiaries on such date as determined in accordance with GAAP
plus (x) accumulated depreciation and (y) amortization of real estate
intangibles; provided, that Total Asset Value shall (i) exclude the amount of
all restricted cash (other than reserves for Capital Expenditures) of such
Person and its Consolidated Subsidiaries to the extent such cash supports
obligations that do not constitute Consolidated Total Debt, (ii) include the net
book value of assets associated with a Specified GAAP Reportable B Loan
Transaction only to the extent in excess of the amount of any Indebtedness
attributable to such Specified GAAP Reportable B Loan Transaction, (iii) include
the net book value of assets associated with any Permitted Non-Recourse CLO
Indebtedness and (iv) solely with respect to the net book value of the total
assets of a Non Wholly-Owned Consolidated Affiliate, only include the
Consolidated Group Pro Rata Share of the net book value of such Non Wholly-Owned
Consolidated Affiliate’s total assets.

 

“Wholly Owned Subsidiary” means, with respect to any Person, any other Person
all of the Capital Stock of which (other than directors’ qualifying shares
required by law) is owned by such Person directly and/or through other Wholly
Owned Subsidiaries.

 

 A-5 

